DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21,  1-15, 1-18, 1-21 of U.S. Patents No. 10757976, 11363682, 10952473, 10757976,  or 11006668 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the arrangement of the electrode and the material of which they’re made, it’s considered as obvious variation. 
For instance:
Regarding claim 1, U.S. Patent No. 10757976 discloses an aerosol-generating system comprising: a storage portion configured to hold an aerosol-forming substrate, a first electrode, and a second electrode, the first electrode, the second electrode, or both the first electrode and the second electrode circumscribing at least a portion of an outer surface of the storage portion; and a control system configured to, measure an electrical quantity of a portion of the storage portion between the first electrode and the second electrode, and detect a draw on the aerosol-generating system based on the measured electrical quantity (see claim 1).
Regarding claim 2, U.S. Patent No. 10757976 discloses the control system is configured to apply an oscillating measurement signal to the first electrode and the second electrode (see claim 2).
Regarding claim 3, U.S. Patent No. 10757976 discloses the oscillating measurement signal has a frequency of less than 10 MHz (see claim 19).
Regarding claim 4, U.S. Patent No. 10757976 discloses an aerosol-generator configured to receive aerosol-forming substrate from the storage portion (see claim 4).
Regarding claim 5, U.S. Patent No. 10757976 discloses an aerosol-generator, the control system configured to supply power to the aerosol-generator on detection of the draw (see claim 5).
Regarding claim 6, U.S. Patent No. 10757976 discloses
an aerosol-generator including an aerosol-generating element, the aerosol- generating element including the first electrode, the second electrode, or both the first electrode and the second electrode (see claim 6).
Regarding claim 7, U.S. Patent No. 10757976 discloses the measured electrical quantity is impedance between the first electrode and the second electrode (see claim 9).
Regarding claim 8, U.S. Patent No. 10757976 discloses the measured electrical quantity is resistance between the first electrode and the second electrode (see claim 10).

Regarding claim 9, U.S. Patent No. 10757976 discloses the measured electrical quantity is capacitance between the first electrode and the second electrode (see claim 11).
Regarding claim 10, U.S. Patent No. 10757976 discloses the storage portion is in a cartridge, and the control system is in a main unit (see claim 14).
Regarding claim 11, U.S. Patent No. 10757976 discloses the main unit is configured to removably receive at least a portion of the cartridge (see claim 12).
Regarding claim 12, U.S. Patent No. 10757976 discloses the first electrode comprises a first metal ring, and the second electrode comprises a second metal ring (see 14).
Regarding claim 14, U.S. Patent No. 10757976 discloses the first electrode comprises a first arcuate metal plate, and the second electrode comprises a second arcuate metal plate (see claim 17).
Regarding claim 15, U.S. Patent No. 10757976 discloses a cartridge including a liquid storage portion; and a main unit configured to receive the cartridge, the main unit including a first electrode, a second electrode, and a control system configured to, measure an electrical quantity of a portion of the storage portion between the first electrode and the second electrode, and detect a draw on the aerosol-generating system based on the measured electrical quantity (see claim 20).
Regarding claim 17, U.S. Patent No. 10757976 discloses the first electrode comprises a first metal ring, and the second electrode comprises a second metal ring (see claim 15 and 20).
U.S. Patent No.11363682, 10952473,10757976, and 11006668 are similarly applied. 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
         /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      09/29/2022